On Appellee’s Motion for Rehearing.
PER CURIAM.
Reasons of the court for granting the motion and affirming the judgment are given. The facts in the original opinion are adhered to. The appellee promulgated a rule which prohibited employees from working on or coming in contact with the wires carrying heavy voltage when the electric current was on, and also promulgated another rule which prohibited employees from working above the lower cross-arm of the pole when the electric current was on the wires carrying the heavy voltage. Each rule was promulgated to effect the safety of the employee in his work on the pole. The deceased knew of and was familiar with both rules. He knew the electric current was on and of the danger of touching or coming into direct contact with the wire carrying high voltage. There is no evidence, though, that the deceased knew or had been advised of the danger of being shocked or electrocuted in working above the lower cross-arm of the pole by getting in the zone of statical electricity, even without touching the wire carrying the high voltage. The deceased climbed up on the cross-arm of the pole, and, although not touching the wore of high voltage, was electrocuted by the static electricity surrounding the wire carrying high voltage. The sole question to be determined in the circumstances is, as it seems to us, Was the violation of the rule in evidence necessarily a bar to recovery?
 In the original opinion we were inclined to a view, and so held, that disobedi-ence of the rule constituted contributory negligence, which, under the statute, would only serve to diminish the damages, because the injured employee lacked knowledge and needed to be warned of the danger which caused his death, of being electrocuted by getting in the static zone, even without touching the wire carrying the current of 11,000 volts of electricity. That ruling was based upon the theory that the employee may be considered as having some discretion as to his place of work on the pole, and that, unless the employee could be chargeable with notice of the fact that the particular conditions which the rule was framed to meet existed at the time the injury was received, the court would not be justified in declaring him to have been, as a matter of pure law, precluded of any recovery, but should leave it as a question for the jury to determine. Mary Rocco, Ex’x, v. Lehigh Valley Rwy. Co., 288 U. S. 275, 53 S. Ct. 343, 77 L. Ed. 743. But upon a reconsideration of the circumstances proven it is now believed that the present case is distinguishable from the case of Mary Rocco, Ex’x, v. Lehigh Valley R. Co., supra, and the doctrine mentioned may not be held to have application. The rule in evidence is not couched in terms that would permit the employee’s act done by him in going above the lower cross-arm of the pole to be tested by the standard of the general law of negligence vél non. He did not by its terms have any discretion which would have permitted him to have been his own judge as to whether he should go above the lower cross-arm of the pole to do his work or perforin any task in connection with his work for the employer. The rule here was prohibitory and clearly forbade the employee to go above the lower cross-arm of the pole while the electric current was, as shown continuously to be, on the wires carrying the heavy voltage. His position on the pole was thus fixed by the terms of the rule not to go above the lower cross-arm to work while the electric current was on the heavy voltage wires. And the rule was applicable to and binding upon the employee at the very time and place of work when and where he was injured. There was nothing left open to the employee but the obligation resting upon him, as the contractual relation of employer and employee legally required, to yield obedience to all proper rules and orders. 39 C. J. § 173, p. 132; 3 Labatt, Master and Servant, §§ 1238, 1281; 3 Elliott on Railroads (2d Ed.) § 1282, p. 689. Accordingly, notice or warning of the danger of getting in the existing static zone above the cross-arm on the pole was not a necessary act to be done on the part of the company independently of the rule. Unadilla Valley Rwy. Co. v. Caldine, 278 U. S. 139, 49 S. Ct. 91, 73 L. Ed. 224. It is the settled rule that the company cannot legally be held liable for the death of the employee wliere disobedience of a rule to prevent being exposed to the peril which killed is the sole producing or *250efficient: cause of such, death. Davis v. Kennedy, 266 U. S. 147, 45 S. Ct. 33, 69 L. Ed. 212; Southern Rwy. Co. v. Youngblood, 286 U. S. 313, 52 S. Ct. 518, 76 L. Ed. 1124; Unadilla Valley Rwy. Co. v. Dibble (C. C. A.) 31 F.(2d) 239; Id., 280 U. S. 565, 50 S. Ct. 25, 74 L. Ed. 618; Bradley v. Rwy. Co. (C. C. A.) 44 F.(2d) 683, 72 A. D. R. 1341.
The former order reversing and remanding the cause is set aside, and judgment is here now entered affirming the judgment of the trial court.
SELUERS, J., absent and not sitting.